Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-14, 19-26, 31-32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen et al. (US 2015/0319655) in view of 3GPP TSG-RAN WG2#99: "Configurations for cell quality derivation and beam reporting"; August 21 - 25, 2017; Berlin, Germany; R2-1707902; 4 pages. (Hereafter, R2-1707902) (cited in Applicant’s IDS filed on March 24, 2020), and further in view of 3GPP TSG-RAN WG2 meeting #99: "Measurement configuration and reporting, signaling baseline"; August 21 - 25, 2017; Berlin, Germany; Tdoc R2-1709486; 12 pages. (Hereafter, R2-1709486) (cited in Applicant’s IDS filed on March 24, 2020).

Regarding claim 1, Koskinen discloses a method performed by a user equipment (UE) (Koskinen, paragraph [0002], UE configured to measure the serving cell and/or other cells), the method comprising:
receiving a radio resource control (RRC) message (Koskinen, paragraph [0025], downlink RRC messages) including measurement configuration information, the measurement configuration information indicating respective threshold values for a plurality of reference signal types and measurement quantities, including: a first threshold for RSRP, a second threshold for RSRQ (Koskinen, Fig. 2, step 214 Configuration Information; paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; paragraph [0006], two different thresholds, the first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ). 
deriving cell quality measurements in accordance with the measurement configuration information (Koskinen, Fig. 2, step 216; paragraph [0034], UE may determine whether the event criteria have been satisfied, compare a measurement of the PCell to a first threshold); and 
transmitting a measurement report (Koskinen, Fig. 2, step 220; paragraph [0036], UE may send the measurement report to the network).  

Koskinen does not explicitly disclose the different thresholds being at the same given frequency, including: a first threshold for Synchronization Signal/Physical Broadcast Channel (SS/PBCH) measurement, a second threshold for RSRQ for SS/PBCH measurement, a third threshold for SINR for SS/PBCH measurement, a fourth threshold for RSRP for Channel State Information Reference Signal (CSI-RS) measurement, a fifth threshold for RSRQ for CSI-RS measurement, and a sixth threshold for SINR for CSI-RS measurement. 

R2-1707902 discloses respective threshold values for a plurality of reference signal types and measurement quantities for a given frequency, including: a threshold for RSRP for Synchronization Signal/Physical Broadcast Channel (SS/PBCH) measurement, a threshold for RSRQ for SS/PBCH measurement, a threshold for RSRP for Channel State Information Reference Signal (CSI-RS) measurement, and a threshold for RSRQ for CSI-RS measurement (R2-1707902, page 1, section 2.1, lines 3-6, cell quality derivation of NR-SS on cell1 on f1 and cell2 on f1; page 2, section 2.1.2, proposal 4, both RSRP and RSRQ Thresholds configured per frequency; page 2, section 2.2, proposal 5, different threshold value configured for NR-SS and CSI-RS).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for RSRP and RSRQ thresholds for SS/PBCH measurement and CSI-RS) measurement to be associated with the same first frequency, in the invention of Koskinen.  The motivation to combine the references would have been to measure quality of two cells that are on the same frequency.

R2-1709486 discloses a first threshold for Synchronization Signal/Physical Broadcast Channel (SS/PBCH) measurement, a second threshold for RSRQ for SS/PBCH measurement, a third threshold for SINR for SS/PBCH measurement, a fourth threshold for RSRP for Channel State Information Reference Signal (CSI-RS) measurement, a fifth threshold for RSRQ for CSI-RS measurement, and a sixth threshold for SINR for CSI-RS measurement (R2-1709486, page 2, section 2.3, CSI-RS thresholds, need to support SS-Block; page 3, first two lines, SS blocks and CSI-RS measurement; page 8, section 6.4, RSRP, RSRQ, SINR).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use RSRP, RSRQ and SINR measurements, in the invention of Koskinen.  The motivation to combine the references would have been to use commonly used cell quality measurement parameters.


Regarding claim 2, Koskinen in view of R2-1707902, and further in view of R2-1709486 discloses the method of claim 1, wherein deriving cell quality measurements (Koskinen, Fig. 2, step 216; paragraph [0034], UE may determine whether the event criteria have been satisfied, compare a measurement of the PCell to a first threshold) includes: 
performing a first cell quality derivation associated with a first frequency based on a first reference signal type and the first measurement quantity in accordance with the first threshold value (Koskinen, paragraph [0006], first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0026], RF signal; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ); and 
performing a second cell quality derivation associated with a first frequency based on a first reference signal type and the second measurement quantity in accordance with the second threshold value (Koskinen, paragraph [0006], first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0026], RF signal; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ).  

Koskinen does not explicitly disclose, but R2-1707902 discloses both the first and second derivations being associated with the same first frequency and same first reference signal type (R2-1707902, page 1, section 2.1, lines 3-6, cell quality derivation of NR-SS on cell1 on f1 and cell2 on f1).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for both the first and second derivations being associated with the same first frequency and same first reference signal type, in the invention of Koskinen.  The motivation to combine the references would have been to measure two cells that are on the same frequency.

Regarding claim 7, Koskinen in view of R2-1707902, and further in view of R2-1709486 discloses the method of claim 1, wherein the measurement configuration information includes at least one of a measurement object information element (IE) and a report configuration information element (IE) (Koskinen, paragraphs [0031] and [0037], information elements).  

Regarding claim 8, Koskinen in view of R2-1707902, and further in view of R2-1709486 discloses the method of claim 7, further comprising, responsive to determining that the report configuration IE includes cell quality derivation parameters, deriving cell quality measurements in accordance with the report configuration IE (Koskinen, paragraph [0037], configure thresholds based on information elements).  

Regarding claim 9, Koskinen in view of R2-1707902, and further in view of R2-1709486 discloses the method of claim 7.   R2-1709486 further discloses responsive to determining that the report configuration IE does not include cell quality derivation parameters (R2-1709486, page 1, section 2.1, optional report configuration parameters), deriving cell quality measurements in accordance with the measurement object IE (R2-1709486, page 1, section 2.1, measurement object to configure parameters for a particular measurement, more parameters than the reporting configuration; page 4, section 5.3).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a measurement object IE in response to parameters not being included in a report configuration IE, in the invention of Koskinen in view of R2-1707902.  The motivation to combine the references would have been to derive cell quality parameters. 

Claim 21 is rejected under substantially the same rationale as claim 9.


Regarding claim 10, Koskinen in view of R2-1707902, and further in view of R2-1709486 discloses the method of claim 1, wherein the at least one threshold value is a threshold for beams to be considered for the cell quality derivation measurements (R2-1707902, page 3, section 2.2, include highest x measured beams or highest x measured beams within an offset from the strongest beam).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the measurement to include the highest x measured beams, in the invention of Koskinen.  The motivation to combine the references would have been to conserve resources.  

Regarding claim 11, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein cell quality derivation includes a beam consolidation/selection function (R2-1707902, page 3, section 2.2, include highest x measured beams or highest x measured beams within an offset from the strongest beam).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the measurement to include the highest x measured beams, in the invention of Koskinen.  The motivation to combine the references would have been to conserve resources.  

Regarding claim 12, Koskinen in view of R2-1707902, and further in view of R2-1709486 discloses the method of claim 1, wherein the RRC message is received from an access node (Koskinen, paragraph [0025], downlink RRC messages).  

Regarding claim 13, Koskinen in view of R2-1707902, and further in view of R2-1709486 discloses the method of claim 1, wherein the measurement report is transmitted to an access node (Koskinen, Fig. 2, step 220; paragraph [0036], UE may send the measurement report to the network).  

Claims 14, 19-25 are rejected under substantially the same rationale as claims 1, 7-13.  Koskinen further discloses a radio interface and processing circuitry in Fig. 3 (radio interface, processor).

Regarding claim 26, Koskinen discloses a method performed by an access node (Koskinen, Fig. 1, base stations 110A-C), the method comprising: 
generating measurement configuration information for a user equipment (UE), the measurement configuration information indicating respective threshold values for a plurality of reference signal types and measurement quantities, including: a first threshold for RSRP, a second threshold for RSRQ (Koskinen, Fig. 2, step 214; paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; paragraph [0006], two different thresholds, the first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ);
transmitting a radio resource control (RRC) message (Koskinen, paragraph [0025], downlink RRC messages) including the measurement configuration information to the UE, the measurement configuration information including a first threshold value associated with a first reference signal type and a first measurement quantity and a second threshold value associated with the first reference signal type and a second measurement quantity (Koskinen, Fig. 2, step 214; paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; paragraph [0006], first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ); and 
receiving a measurement report from the UE (Koskinen, Fig. 2, step 220; paragraph [0036], UE may send the measurement report to the network).  

Koskinen does not explicitly disclose the two different thresholds being at the same given frequency.

Koskinen does not explicitly disclose the different thresholds being at the same given frequency, including: a first threshold for Synchronization Signal/Physical Broadcast Channel (SS/PBCH) measurement, a second threshold for RSRQ for SS/PBCH measurement, a third threshold for SINR for SS/PBCH measurement, a fourth threshold for RSRP for Channel State Information Reference Signal (CSI-RS) measurement, a fifth threshold for RSRQ for CSI-RS measurement, and a sixth threshold for SINR for CSI-RS measurement. 

R2-1707902 discloses respective threshold values for a plurality of reference signal types and measurement quantities for a given frequency, including: a threshold for RSRP for Synchronization Signal/Physical Broadcast Channel (SS/PBCH) measurement, a threshold for RSRQ for SS/PBCH measurement, a threshold for RSRP for Channel State Information Reference Signal (CSI-RS) measurement, and a threshold for RSRQ for CSI-RS measurement (R2-1707902, page 1, section 2.1, lines 3-6, cell quality derivation of NR-SS on cell1 on f1 and cell2 on f1; page 2, section 2.1.2, proposal 4, both RSRP and RSRQ Thresholds configured per frequency; page 2, section 2.2, proposal 5, different threshold value configured for NR-SS and CSI-RS).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for RSRP and RSRQ thresholds for SS/PBCH measurement and CSI-RS) measurement to be associated with the same first frequency, in the invention of Koskinen.  The motivation to combine the references would have been to measure quality of two cells that are on the same frequency.

R2-1709486 discloses a first threshold for Synchronization Signal/Physical Broadcast Channel (SS/PBCH) measurement, a second threshold for RSRQ for SS/PBCH measurement, a third threshold for SINR for SS/PBCH measurement, a fourth threshold for RSRP for Channel State Information Reference Signal (CSI-RS) measurement, a fifth threshold for RSRQ for CSI-RS measurement, and a sixth threshold for SINR for CSI-RS measurement (R2-1709486, page 2, section 2.3, CSI-RS thresholds, need to support SS-Block; page 3, first two lines, SS blocks and CSI-RS measurement; page 8, section 6.4, RSRP, RSRQ, SINR).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use RSRP, RSRQ and SINR measurements, in the invention of Koskinen.  The motivation to combine the references would have been to use commonly used cell quality measurement parameters.

Claim 31 is rejected under substantially the same rationale as claim 7.  

Claims 32 and 37 are rejected under substantially the same rationale as claims 26 and 31, respectively.  Koskinen further discloses a radio interface and processing circuitry in Fig. 4 (radio interface, processor).


Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
Applicant asserts that paragraphs [0005]-[0006] of Koskinen teaches a single threshold quantity.  This is incorrect.  Koskinen teaches, in paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; and in paragraph [0006], two different thresholds, the first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type.
Applicant further asserts that R2-1707902’s disclosure that configuration two quantities for a specific (A3) event cannot be considered to teach first and second threshold values that are defined on a per RS type per measurement quantity basis.  This is incorrect.
Applicant further asserts that the cited references do not teach six threshold values, as recited in the claims.  However, as stated in the claim rejections, the combination of references discloses all three recited types of measurement values (RSRP, RSRQ, SINR) and both types of recited measurement signals (SS/PBCH and CSI-RS).  Three types of measurement values of two signals is a total of six permutations of measurements.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, in view of the three cited references to have the six permutations of measurements recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466